DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 10-16 and 18 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 10-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiselmaier (WO95029375, reference is made to the previously provided English translation) in view of Neuhaus (“Mitigating Waterborne Diseases in Cooling Systems”) and Türetgen (“Reduction of microbial biofilm formation using hydrophobic nano-silica coating on cooling tower fill material”) and Kreiselmaier (WO2012045466, hereinafter Kreiselmaier2, reference is made to the previously provided English translation).

I.	Regarding claims 10-12, 14 and 16, Kreiselmaier teaches a method for coating of cooling water lines (abstract) in cooling systems (abstract) of water-cooled thermal power plants (top of page 4) comprising: cleaning the cooling water lines (abstract); applying an epoxy resin amine hardener system (page 5) as a primer (page 5) in a thickness of between 80 microns and 2000 microns (page 5). Kreiselmaier fails to teach the cleaning being conducted with water using high pressure up to 2500 bars, the primer applied at a pressure up to 500 bars, or the application of a coating composition comprising nanoscale silica particles which form a silica layer over the primer. Kreiselmaier further fails to teach the cleaning and coating steps being conducted with a nozzle designed for reverse travel operation with the spray angle ranging between 60-120° to the longitudinal direction of the tube/pipe.
	First, Neuhaus teaches application of coatings to the inside of water pipes (10th paragraph) for application in cooling systems, such as cooling towers (3rd paragraph) to prevent biofilm build-up (10th paragraph). Second, Türetgen teaches application of nanoscale silica particles to components of a cooling tower that consolidate to form a silica layer to help prevent biofilm build-up inside cooling towers (abstract and Test coupons and coating section, page 296). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreiselmaier’s process by application of a coating composition comprising nanoscale silica to form a silica coating on the inside of the pipe over the primer layer in Kreiselmaier’s cooling water lines for a thermal power plant. One would have been motivated to make this modification as this would prevent biofilm build-up thus preventing, for example, Legionnaires disease outbreaks (see Türetgen at abstract).
	Third, Kreiselmaier2 teaches cleaning cooling water lines using high pressure water at a pressure up to 2500 bar (page 6) using a nozzle designed for reverse travel operation with a spray angle between 60-120° to the longitudinal direction of the pipe to be coated (page 6). Kreiselmaier2 additionally teaches that the nozzle can be used to apply coatings to the water lines at a pressure up to 250 bar (page 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kreiselmaier’s process by cleaning the pipes using water at a pressure up to 2500 bar and coating the primer coat and the silica coating at up to 250 bar using Kreiselmaier2’s nozzle. One would have been motivated to make this modification as Kreiselmaier2 teaches that their system allows for fast, uniform and standardized internal coating of coolant tubes (page 4).

II.	Regarding claims 13, 15 and 18, Kreiselmaier in view of Neuhaus and Türetgen and Kreiselmaier2 teach all the limitations of claim 10, including application of the coating at a pressure up to 250 bar (see above), but fail to teach application of the coating composition at a pressure up to 10 bar and to a thickness in a range of less than 500 nm or more specifically, 50-300 nm. However, the pressure that the coating is applied is a result-effective variable that alters the amount of timing needed for coating as well as the resultant coverage and porosity of the resultant coating. Additionally, the thickness is a result-effective variable that will alter the protective properties of the silica coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Conclusion
	Claims 10-16 and 18 are pending.
	Claims 10-16 and 18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 3, 2022Primary Examiner, Art Unit 1717